COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00481-CR


KEVIN REID ALTHOUSE                                                APPELLANT

                                         V.

THE STATE OF TEXAS                                                       STATE


                                      ----------

      FROM COUNTY CRIMINAL COURT NO. 9 OF TARRANT COUNTY
                   TRIAL COURT NO. 1477886

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Appellant Kevin Reid Althouse attempts to appeal from the trial court’s

judgment based on his plea bargain with the State. Appellant pled guilty to theft

of property valued at $100–$750, a Class B misdemeanor, Tex. Penal Code Ann.

§ 31.03(a)–(b), (e)(2)(A) (West Supp. 2016), in exchange for a recommended

sentence of forty days’ confinement in jail.       See id. § 12.22 (West 2011)


      1
          See Tex. R. App. P. 47.4.
(providing punishment for a Class B misdemeanor is a fine of up to $2,000,

confinement in jail of up to 180 days, or both). The trial court’s certification of

appeal provides that this is a plea-bargained case and that Appellant has no right

of appeal. See Tex. R. App. P. 25.2(a)(2), (d).

      We informed Appellant by letter that this appeal was subject to dismissal

based on the trial court’s certification unless he or any party desiring to continue

the appeal filed a response showing grounds for continuing the appeal.

Appellant’s response does not show grounds for continuing the appeal.

      Accordingly, we dismiss this appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                   PER CURIAM


PANEL: PITTMAN, J.; LIVINGSTON, C.J.; and WALKER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 20, 2017




                                         2